   Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 1 of 35 PageID #: 435


UNITED STATES DISTRICT COURT
EASTERN DISTR CT OF NEW YORK
                                X
                                                         i^VJN CLERK'S
                                                               FILED   OFFICE
                                                                    W-S. DiSTRicf COURT E^D.N.Y
PHILIP G. BAR Y,
                                                                * mar 2 9 2021 ✩
                   Appellant,                                   t
                                                 Case No.:      BROOKLYN OFFICE
         V
                                           l:20-cv-05050 (LDH)

THOMAS PERKIN

and SALLY PERll INS,


                   Appellees.



                                                                i(gi[]W[l
                                                           Tu
                                                                     MAR 2 9 2021
                                                                                       1
                                                           PROSE OFFICE




                         APPELLANT BRIEF




                                              Philip Barry #77573-053
                                              F.C.I.   P.O. Box 2000
                                              Joint Base MDL, NJ 08640
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 2 of 35 PageID #: 436
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 3 of 35 PageID #: 437
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 4 of 35 PageID #: 438
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 5 of 35 PageID #: 439
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 6 of 35 PageID #: 440
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 7 of 35 PageID #: 441
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 8 of 35 PageID #: 442
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 9 of 35 PageID #: 443
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 10 of 35 PageID #: 444
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 11 of 35 PageID #: 445
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 12 of 35 PageID #: 446
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 13 of 35 PageID #: 447
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 14 of 35 PageID #: 448
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 15 of 35 PageID #: 449
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 16 of 35 PageID #: 450
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 17 of 35 PageID #: 451
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 18 of 35 PageID #: 452
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 19 of 35 PageID #: 453
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 20 of 35 PageID #: 454
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 21 of 35 PageID #: 455
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 22 of 35 PageID #: 456
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 23 of 35 PageID #: 457
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 24 of 35 PageID #: 458
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 25 of 35 PageID #: 459
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 26 of 35 PageID #: 460
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 27 of 35 PageID #: 461
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 28 of 35 PageID #: 462
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 29 of 35 PageID #: 463
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 30 of 35 PageID #: 464
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 31 of 35 PageID #: 465
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 32 of 35 PageID #: 466
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 33 of 35 PageID #: 467
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 34 of 35 PageID #: 468
Case 1:20-cv-05050-LDH Document 4 Filed 03/29/21 Page 35 of 35 PageID #: 469
